Appeal by the defendant from an order of the Supreme Court, Kings County (Silverman, J.), entered April 28, 2003, which, without a hearing, inter alia, denied his motion pursuant to CPL 440.30 (1-a) for forensic DNA testing of certain evidence recovered by the police.
Ordered that the order is affirmed.
The Supreme Court properly denied the defendant’s motion pursuant to CPL 440.30 (1-a) for DNA testing of evidence. The defendant failed to allege any facts demonstrating that, if DNA test results had been admitted at the trial resulting in the judgment, there exists a reasonable probability that the verdict would have been more favorable to him (see People v West, 41 AD3d 884 [2007]; People v Simpson, 35 AD3d 901 [2006]; People *649v Mixon, 30 AD3d 1103 [2006]). Mastro, J.P., Covello, Angiolillo and Garni, JJ., concur.